Civil action to recover balance due on renewal note given for purchase of automobile, and to foreclose retained-title contract to said automobile.
Defense interposed, by way of counterclaim, to the amount of plaintiff's claim, and more, for alleged breach of warranty in the sale of said car.
It appearing from defendant's own testimony that the note held by plaintiff was "renewed, curtailed and renewed again" after the discovery of the alleged breach of warranty, the court nonsuited the counterclaim on the ground of estoppel, and granted judgment in accordance with the prayer of the complaint.
Defendant appeals, assigning errors. *Page 199 
Affirmed on authority of Barco v. Forbes, 194 N.C. 204,139 S.E. 227, and Bank v. Howard, 188 N.C. 543, 125 S.E. 126.
In the latter case, the following was quoted from 8 C.J., 444, with approval: "One who gives a note in renewal of another note, with knowledge at the time of a partial failure of consideration for the original note, or of false representations by the payee, waives such defense and cannot set it up to defeat or reduce the recovery on the renewal note."
No error having been made to appear of which defendant can complain, the judgment will not be disturbed.
Affirmed.